PER CURIAM:
By this § 1983, 42 U.S.C. action, the appellants, inmates of the Virginia State Penitentiary detailed to work in the hospital facility at the Penitentiary, seek both injunctive relief and money damages for alleged violation of their constitutional right to equal protection under the Fourteenth Amendment and the constitutional inhibition against involuntary servitude under the Thirteenth Amendment, because of the denial of participation by them in an incentive pay program adopted by the State Department of Corrections. As formulated by the Department of Corrections, the incentive pay program was intended to apply only to those work activities of the inmates which produced some measurable saving or production from which monies for the program could be realized. The activity in which the plaintiffs were engaged was found by the prison administration not to meet the criteria for participation in the program. The District Court, on a stipulation of facts, found, in a well-reasoned opinion, that such classification of the plaintiffs’ activity was not arbitrary or capricious.1 We affirm on the opinion of the District Court.
The District Court did not address the claim under the Thirteenth Amendment, perhaps because it was so obviously without merit. See, Borror v. White (W.D.Va.1974) 377 F.Supp. 181, 183; McLaughlin v. Royster (E.D.Va.1972) 346 F.Supp. 297, 311.

AFFIRMED.


. Newell v. Davis (E.D.Va.1976) 437 F.Supp. 1059.